Obdge%4A4:404N0006-TTC-RSB Document 4-2 Filed 01/27/21 Page1of8 Pageid#: dg 9/ 8

VIRGINIA: IN THE CIRCUIT COURT OF ROCKINGHAM COUNTY
FILED t THE CLERK'S OFFICE
ROCKINGHAM COUNTY VA

ASHLEY ADAMS, JAN 1 9 2021
Plaintiff | DEPUTY CLERK
Vv. Case No. CL20-4622

ROCKINGHAM COUNTY
Department of Parks and Recreation

Defendant

DEFENDANT’S DEMURRER and SPECIAL PLEA IN BAR
Defendant Rockingham County Department of Parks and Recreation, by counsel, files this
demurrer and special plea in bar in response to the Complaint, and states as follows:
DEMURRER |
1. Plaintiff has named Rockingham County Department of Parks and Recreation as the
Defendant in this Title VII case. Because Rockingham County Department of Parks and Recreation
is non suis juris and is not an entity subject to suit, the Complaint should be dismissed against it. See
Booker v. City of Lynchburg, No. 6:20-cv-00011, 2020 U.S. Dist. LEXIS 128818, at *11 (W.D. Va.
Iuly 22, 2020); Thompson v. City of Danville, No, 4:10-cv-00012, 2011 U.S. Dist. LEXIS 59698
(W.D. Va. June 3, 2011) affd 457 Fed. Appx. 221 (departments of locality in Virginia are non suis
Juris, meaning they simply do not have the capacity to be sued"); Doe v. Commonwealth, 74 Va. Cit.
75, 83 (Cir. Ct. 2007); Young v, City of Norfolk, 62 Va. Cir. 307, 310 (Cir, Ct. 2003).
TimberlakeSmith 2. In the alternative, Plaintiff fails to state a claim upon which relief can be granted as
: Staunton, VA

# 540.885.1517 she failed to exhaust her administrative remedies with the Equal Employment Opportunity

Commission (EEOC), a mandatory predicate to filing a civil action under Title VII.

 

 
048e25:21:40AYO006-TTC-RSB Document 4-2 Filed 01/27/21 Page 2of8 Pageid#: 69 4/ 8

a. Such administrative action is initiated by the filing of a charge of|
discrimination with the EEOC within 300 days after the alleged unlawful
employment practice occurred. 42 USCS § 2000e-5(e). A civil action may
only be brought by the person aggrieved after the person has received a notice
of the right to sue from the EEOC. 42 USCS § 2000e-5(f)(1). The aggrieved
person ‘then has 90 days within which to file such civil action. Jd.

b. Notably, only those allegations included in the EEOC charge of discrimination
will be considered in a subsequent civil action. Balas v. Huntington Ingalls
Indus., 711 F.3d 401, 407 (4th Cir. 2013) (details in letters and other
documents submitted to the EEOC that were not included in the original charge
are barred from consideration).

Cc, These administrative procedures are mandatory and must be exhausted before
a suit can be filed. Fort Bend Cty. v. Davis, 139 S. Ct. 1843, 1851 (2019)(Title
VII's EEOC charge-filing provisions are mandatory).

d. Here, Plaintiff alleged that she exhausted the administrative process in
paragraphs 9-]2 and in the supporting documents attached to the Complaint as
Exhibits A, B, and C. The Charge of Discrimination (Exhibit A to the
Complaint) relied upon by Plaintiff to establish that she met the exhaustion
requirement is for EEOC Charge No. 438-2017-00066. However, the EEOC

Determination and Notice of Right to Sue (Exhibits B and C to the Complaint)

TynberlakeSmith

Staunton, VA

. 540.885,1517 are for a different EEOC charge: EEOC Charge No. 438-2018-00066, which

relied upon by Plaintiff to establish that she met the exhaustion requirement

is not attached to the Complaint or otherwise mentioned.

2

 

 
0Gd8e25;21:¢0AM0006-TTC-RSB Document 4-2 Filed 01/27/21 Page 3o0f8 Pageid#; #o 5/ 8

TmberlakeSrnith

; Staunton, VA
: 540.885.1517

 

e. Because the scope of the Charge of Discrimination is what governs the scope
of this suit, Plaintiff must have a right to sue notice for that particular Charge
of Discrimination before she can file suit. She is not at liberty to mix and
match EEOC charges and right to sue notices.

f. On the face of the Complaint and its attachments, it does not appear that

| Plaintiff has received a right to sue notice on EEOC No, 438-2017-00066
which is what governs the scope of this lawsuit, and thus she has failed to
exhaust her administrative remedies as mandated by Title VII.

3. Plaintiff fails to state a claim of retaliation (Count IIT) under Title VI upon which
relief can be granted. Plaintiff claims that she was retaliated against in the form a failure to promote.
While she asserts that she “repeatedly” reported abusive and illegal conduct, (Complaint 62), the facts
allege only one report to HR about Bridges and McQuain’s inappropriate comments about her
pregnancy (Complaint 23), and her comp)aints that McQuain’s cousin, was being promoted, without
letting others know of the open position. (Complaint 24). Plaintiff later reported to the county
administrator that she was retaliated against for reporting nepotism (Complaint 26). However,
nepotism is not a practice made unlawful under Title VIL See 42 USCS § 2000e-2. Being retaliated

against for reporting nepotism is not a violation Title VII, and such claim should be dismissed.

SPECIAL PLEA IN BAR
4, Counts I and II asserting discrimination and Count II asserting retaliation are time
barred.
a. The adverse employment action alleged in these three counts is the alleged|. _

failure to promote. Count I alleges that she suffered pregnancy discrimination

when she was “denied a fair opportunity for career advancement” (Complaint

 
0'G4Se26:21-40AH0006-TTC-RSB Document 4-2 Filed 01/27/21 Page 4of8 Pageid#: #1 6/ 8

TunberlakeSmith

. Staunton, VA
: 540,685,181?

 

47). Count II alleges that she suffered sex discrimination when other male

coworkers were treated better when they were allowed “a fair opportunity to

interview and be considered for a career advancement.” (Complaint 54).
Count Ill alleges she was retaliated against when she was denied “the

‘oppornunity for career advancement.” (Complaint 63).

A discrete act such as a failure to promote constitutes a separate actionable

“unlawful employment practice” triggering the duty to file a charge of
discrimination within the prescribed limitations period and is not subject to
tolling based upon the continuing violation doctrine, AMTRAK v. Morgan, 536
U.S. 101, 114, 122 S. Ct. 2061, 2073 (2002). Title VII's time limit for filing a

charge with the EEOC is one of the mandatory preconditions for relief. See

- Fort Bend Cty. v. Davis, 139 S. Ct. at 1850.

Plaintiff alleges that in Jate April or early May of 2017, she sought and was
denied a promotion to the position of Recreation Programs Supervisor.
(Complaint 27 -28),

The position of Recreation Programs Supervisor was filled on May 8, 2017.
Plaintiff had until March 4, 2018, to file a charge of discrimination with the
EEOC which was 300 days from May 8, 2017, the date of the alleged
“onlaw ful employment practice.” See 42 USCS § 2000e-5(e).

However, the Charge of Discrimination was not filed until on or after March
12, 2018, which was after the expiration of the deadline. See Complaint,

Exhibit A.

 
0¢d9e24/41:404N0006-TTC-RSB Document 4-2 Filed 01/27/21 Page5of8 Pageid#: #2 // 8

‘DmberlakeSnilth .

: Staunton, VA
: 540,885.1517

 

g. Because Plaintiff did not file a Charge of Discrimination regarding the alleged
failure to promote within 300 days of the date of the unlawful employment
practice, all claims of failure to promote are time barred.

WHEREFORE, Defendant respectfully requests that its Demurrer be sustained, that its
Special Plea in Bar be sustained, that the Complaint be dismissed with prejudice, and that it be

awarded such other and further relief as the nature of the case may require.

ROCKINGHAM COUNTY Department of Parks and

Recreation,
By counsel
|. TimberlakeSmith
25 North Centra] Avenue:
-P. O. Box 108

Staunton, VA 24402-0108.
phone: 540/885-1517
fox: 540/885-4537

By: rob. Kheews!
Rosalie Pemberton Fessier
VSB # 39030 .
rfessier@timberlukesmith.com
-Mandi Montgomery Smith
VSB # 68668 —
msmith @timberlakesmith.com
Brittany E, Shipley
VSB #93767)
bshipley @timberlakesmith.com

 

 
0G48e24:21:-60AV0006-TTC-RSB Document 4-2 Filed 01/27/21 Page 6 of8 Pageid#: #3 8” 8

CERTIFICATE OF SERVICE

Thereby certify that a true copy of the foregoing was mailed, postage prepaid, on January 19,
2021, to:

Joanne Dekker, Esquire —

Spiggle Law Firm, PLLC - Arlington
4830A 31st St, S., Suite A
Arlington VA 22206

Rosalie Pemberton Fessier

Mandi Montgomery Smith
Brittany E. Shipley

 

TimberlakeSmith

* Staunton, VA
, $40,8B5,1537

w:\lib\usdecx\2940310076\00273539.docx

 

 

 
0GA8e25:21:40MI0006-TTC-RSB Document 4-2 Filed 01/27/21 Page 7of8 Pageid#: #4 2/ 8

ROSALIE PEMBERTON FESSIER TimberlakeSmith

rfessier@timberlakesmith.com ATTORNEYS AT LAW
PHONE + FAX oo... t MAILING ADDRESS |
Ts $40,885.1517 : Post Office Box 108
Fi 540.885.4537 + Staunton, VA 24402-0108
REAL ESTATE FAX |... ; QFFICEADDRESS
F: 540.885.6780 : 25 North Central Ave.
January 19, 2021 : Staunton, VA 24401

www.timberlakesmith.com

Via Facsimile Only to 540.564.3127
Chaz W. Haywood, Clerk
Rockingham County Circuit Court
80 Court Square

Harrisonburg VA 22801

RE: Ashley Adams v. Rockingham County, VA
Case No. CL20-4622

Dear Mr. Haywood:

Please note me as counsel for defendant Rockingham County Department of Parks and
Recreation in the above-referenced matter.

Enclosed for filing is Defendant's Demurrer and Special Plea in Bar.
Very truly yours,

Tin hein

Rosalie Pemberton Fessier
RPF:cac

enclosure
ce: Joanne Dekker, Esquire (w/enc.)

w/Nlib\tsdocs\29403\0076\00273793 docx

 
0'CaSe2 6: 21-4NAMD006-TTC-RSB Document 4-2 Filed 01/27/21 Page 8of8 Pageid#: #5 1/ 8

TimberlakeSmith

Facsimile Cover Page

To: Rockingham Circuit Court
Attn: Civil filings - Wanda
Fax #: 540.564.3127

From: Rosalie Fessier, Esq.
Subject: | Adams v. Rockingham County
CL20-4622 .

Date: January 19, 2021
Pages oS , including this sheet.

If you do not receive all pages, or have other problems, please call our office at
540.885.1517, and ask for Cheryl. .

COMMENTS: Please file the attached Defendant's Demurrer and Special Plea in Bar with the
other papers in this matter. ,

Thank you.

From the desk of...

Rosalie Pemberton Fessier
TimberlakeSmith

P, O. Box 108

Staunton, VA 24402-0108
www.timberlakesmith.com

Phone; 540/885-1517
_ Fax: 540/885-4537

Email: rfessier@timberlakesmith.com

The information contained in this facsimile message is attorney privileged and confidential information intended only for the use of
the individual or entity named above. ff the reader of this message is not the Intended recipient, you are hereby notified that any
dissemination or copy of this communication is strictly prohibited. Lfyou have received this communication in error, please
immediately notify us by telephone and return the original message to us at the above address via the U, S. Postal Service, Thank

You.
